Citation Nr: 1232738	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-35 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable initial evaluation for nonproliferative diabetic retinopathy.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was provided a Board hearing in May 2011 with the undersigned Veterans Law Judge.  The transcript has been associated with the claims file.

The Veteran's case was remanded in January 2012.  The claim for service connection for posttraumatic stress disorder was granted in a June 2012 rating decision.  There has been no notice of disagreement concerning the percentage disability rating of record.  Thus, the Board no longer has jurisdiction over this issue.

The Board notes that relevant Virtual VA records were considered in deciding the Veteran's claims and have been reviewed in their entirety.

The issue of an increased rating for nonproliferative diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's diabetes mellitus does not require any restriction of activities.

2.  The preponderance of the evidence indicates that Veteran has bilateral lower extremity peripheral neuropathy related to his diabetes mellitus that has most nearly approximated mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7520, § 4.84a, Diagnostic Code 6011, § 4.119, Diagnostic Code 7913 (2009).

2.  An evaluation of 10 percent, but no higher, for right lower extremity peripheral neuropathy is warranted throughout the period of the claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2012).

3.  An evaluation of 10 percent, but no higher, for left lower extremity peripheral neuropathy is warranted throughout the period of the claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Board additionally notes that all of the orders of the prior remand with regards to the issues decided herein have been fully developed and readjudicated prior to recertification to the Board.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Under the provisions of Diagnostic Code 7913 for diabetes mellitus, a 100 percent rating is warranted where there is a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is appropriate where there is a requirement for insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted where there is a requirement for insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 10 percent rating is appropriate where the diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011). 

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Diagnostic Code 7913. 

In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 60 percent rating must be met in order to warrant such a rating.  The provisions of 38 C.F.R. § 4.7  pertaining to a higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, do not apply.  See Camacho at 366-367; see Tatum v. Shinseki, 23 Vet. App. 152, 156   (2011) (where there are successive rating criteria as in DC 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same). 

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  The ratings schedule additionally notes that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board has thoroughly reviewed the entire record, to include VA examinations conducted in August 2008 and March 2012, as well as private treatment and VA treatment records.  VA examinations indicate that the Veteran's activities have not been regulated.  Additionally, the Veteran indicated during his hearing testimony that his activities were not regulated.  There is no documentation of medical evidence of a restriction of occupational and recreational activities because of the Veteran's diabetes.  Thus, the Veteran's diabetes mellitus disability does not warrant a rating higher than 20 percent at any point during the relevant period.

The Board additionally notes that the prior remand ordered consideration of whether the Veteran had peripheral neuropathy related to his diabetes mellitus as a June 2009 VA treatment note indicated abnormal foot sensation.  The March 2012 VA examination with a July 2012 addendum indicates that the Veteran had no complaints of neuropathy symptoms, nor was he aware of any diagnosis of diabetic neuropathy when asked.  However, an additional March 2012 VA foot examination indicates that the Veteran had diabetes mellitus with neuropathy.  At that time, the examiner noted palpable pedal pulses intact and vibratory sensation absent at first metacarpophalangeal joint, present at ankles.  Thus, resolving all doubt in favor of the Veteran, the Board finds that he should be granted a separate 10 percent rating for each lower extremity due to peripheral neuropathy under Diagnostic Code 8520.  However, the Board additionally finds that the Veteran does not warrant the next higher 20 percent rating for moderate symptoms as he denied active symptomatology indicative of peripheral neuropathy and those symptoms noted in the course of treatment have been wholly sensory in nature.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disabilities warranted higher ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected diabetes mellitus with bilateral lower extremity peripheral neuropathy, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.

The Board having determined that the peripheral neuropathy of the Veteran's left lower extremity warrants a separate 10 percent rating, but not higher, the benefit sought on appeal is granted, subject to the criteria governing the award of monetary benefits. 

The Board having determined that the peripheral neuropathy of the Veteran's right lower extremity warrants a separate 10 percent rating, but not higher, the benefit sought on appeal is granted, subject to the criteria governing the award of monetary benefits. 


REMAND

The Board notes that the prior remand dated January 2012 ordered an addendum or new VA eye examination to determine if the Veteran has cataracts that are secondary to his service-connected diabetic retinopathy.  The Veteran was afforded a new VA eye examination in March 2012.  The results did not include a Goldmann chart, and instead only utilized the standard text based eye examination disability rating sheet.  An employee of the RO e-mailed the examiner and asked about the Veteran's loss of visual field.  The examiner replied that he forgot to mention in the examination report that the Veteran does not have a loss of visual field and that the visual field testing should have been scanned into the examination report.  He also noted that he had retained the original and would have it scanned.  The RO employee replied that she would find the copy of the visual field and associated it with the claims file.  Unfortunately, the visual field/Goldmann chart is not in the Veteran's claims file, paper or virtual.  The results of field of vision testing must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report.  38 C.F.R. § 4.77(a)  (2012). 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012).  Remand is required in such cases that come before the Board, "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

Thus, the Board is compelled to remand for association of the Goldmann chart or for a new VA eye examination to be afforded the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Goldmann chart from the March 2012 VA eye examiner.  If such testing is not available, the Veteran should be afforded another VA eye examination.  
In that event, all indicated tests and studies should be conducted.  The examiner should determine and record the central visual acuity of both eyes and determine the visual fields of both eyes using Goldmann Perimeter Chart testing with the measurements provided for all relevant quadrants.  The completed Goldmann chart must be included with the examination report. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

2.  If any benefit for which a sufficient substantive appeal has been received remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


